—In an action to recover damages for personal injuries, the defendants Grand Transportation, Inc., and Yaakov Cohen appeal,, and the defendants G.E. Capital Fleet Services, Jason C. Cryder, and PCI Energy Services separately appeal, from an order of the Supreme Court, Kings County (Clemente, J.), dated June 19, 1998, which denied their respective motions for summary judgment dismissing the complaint insofar as asserted against them on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the defendants’ respective motions are granted, and the complaint is dismissed.
The defendants met their initial burden of demonstrating that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). Thus, it was incumbent upon the plaintiff to come forward with sufficient admissible *355evidence to create an issue of fact (see, Gaddy v Eyler, 79 NY2d 955, 956-957). Upon our review of the record, we find that the plaintiff failed to do so (see, Attivissimo v Kugler, 226 AD2d 658; Barrett v Howland, 202 AD2d 383; Beckett v Conte, 176 AD2d 774). Thus, the defendants were entitled to summary judgment (see, Licari v Elliott, 57 NY2d 230). Mangano, P. J., Santucci, Krausman, Florio and H. Miller, JJ., concur.